Citation Nr: 0740517	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-41 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for scarring of 
the left flank due to a stab wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to June 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
scarring of the left flank and assigned a noncompensable 
disability rating.  

The veteran appeared before the Board and gave personal 
testimony in August 2007.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a 1.5 x 0.1 centimeter (cm) scar (.15 
square cm) on the left flank that occasionally causes pain 
with underlying twinges.


CONCLUSION OF LAW

Criteria for a 10 percent rating for scarring of the left 
flank due to a stab wound have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Code 7804 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Accordingly, because the issue presently before 
the Board is the initial rating to be assigned to the 
service-connected scar, the Board finds that the VCAA duty to 
notify has been satisfied.  

Additionally, the Board notes that, in a letter dated in 
December 2002, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim of 
entitlement to service connection for the residuals of a stab 
wound to the back.  In February 2005, VA notified the veteran 
of the information and evidence needed to substantiate the 
downstream claim of entitlement to a higher initial rating, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman, was provided in June and July 
2006.  Accordingly, the Board finds that VA has provided 
notice above and beyond what is required by the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining a medical 
opinion as to the etiology and severity of the residuals of 
the stab wound to the back, and by affording him the 
opportunity to give testimony before the Board in August 
2007.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Indeed, the 
veteran advised VA in February 2005 and March 2006 that he 
had no additional evidence to substantiate his claim.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, the Board will now address the merits of 
the veteran's claim.

Initial Rating for Scarring of Left Flank Due to Stab Wound

The veteran asserts that a compensable rating should be 
assigned for the periodic pain that he experiences in the 
area of a stab wound that he sustained during service in 
1958.  He does not receive treatment for residuals of the 
stabbing, but he credibly testified that he has occasional 
pain at the location of the injury with some underlying 
twinges.  The veteran further testified that the scarring is 
painful when leaning against it or when lying on the left 
side when trying to sleep.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's residuals of a stab wound to the left flank 
have been rated under 38 C.F.R. § 4.118 for scarring as the 
RO found no evidence of muscle injury.  Specifically, a 
noncompensable rating was assigned under Diagnostic Code 
7804.  In order for a 10 percent rating to be assigned under 
Diagnostic Code 7804, which is the maximum rating possible, 
there must be evidence of painful, superficial scarring.  In 
order for a 10 percent rating to be assigned under Diagnostic 
Code 7801, there must be evidence of deep scarring of an area 
or areas exceeding 6 square inches (39 square cm).  A 20 
percent rating may be assigned under Diagnostic Code 7801 if 
the scarring exceeds 12 square inches (77 sq. cm).

Here, the medical evidence shows that the veteran was stabbed 
in the left flank in March 1958.  The veteran credibly 
testified that he was treated in the hospital for two days 
and required no subsequent treatment for the scarring or any 
other residual of the stabbing.  Because the veteran does not 
participate in treatment for the residuals of the 1958 
stabbing, there are no current treatment records to consider.

In April 2004, the veteran underwent a VA dermatologic 
examination and complained of having twinges of sharp pain 
associated with radiating aching pain at the site of the 
stabbing injury.  He related that the scar was non-tender on 
the day of examination and that the pain he experienced 
periodically was distinct from low back pain associated with 
a previous sciatic nerve problem that was treated with 
surgery.  Upon examination, the veteran was found to have a 
1.5 x 0.1 cm depressed and adherent scar on the left flank 
that was skin-colored and nontender to palpation.  The 
texture of the scar was smooth and there was no instability, 
ulceration or breakdown.  The examiner found no significant 
loss of underlying soft tissue, but notation was made of some 
absence of fatty tissue directly under the scar.  There was 
no associated inflammation, edema or keloid formation.  The 
examiner also found no limitation of motion or function 
caused by the scar and reported that the scar itself and the 
site were nondisfiguring.

In May 2004, the veteran underwent a VA orthopedic 
examination and complained of paraspinal spasms off and on as 
well as periodic pain.  It was reported that the veteran's 
low back pain had only existed for a few years as opposed to 
the decades since his in-service injury.  Upon examination, 
there was no tenderness to palpation or manipulation of the 
spine.  X-rays revealed mild degenerative scoliosis and 
moderate degenerative lumbar spondylosis.  There was no 
finding of muscle injury.  Following a complete review of the 
clinical findings and the veteran's complaints, the examiner 
opined that the veteran's current back complaints were 
unrelated to the stabbing injury because penetrating sharp 
injuries to the paraspinal musculature did not cause 
progressive complaints over the years.  The examiner further 
opined that the veteran's complaints were more likely the 
result of lumbar degenerative processes as such processes 
were seen on X-ray and were consistent with the veteran's 
complaints of morning stiffness and pain.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
there is no objective evidence of deep scarring or scarring 
that exceeds 6 square inches (39 square cm) to allow for the 
assignment of a compensable rating under Diagnostic Code 
7801.  Additionally, there is no evidence of muscle injury to 
consider rating the residuals of the stabbing injury under 
diagnostic codes specific to muscle injuries.  When 
considering the veteran's credible testimony that he has 
periodic pain in the area of the scarring with underlying 
twinges, however, the Board finds that, when resolving all 
reasonable doubt in favor of the veteran, the evidence is 
consistent with the finding that there is superficial painful 
scarring on the left flank.  Accordingly, when viewing the 
evidence in the light most favorable to the veteran, the 
Board finds that criteria for a 10 percent rating under 
Diagnostic Code 7804 are met.  A rating higher than 10 
percent is denied as there is no evidence of deep scarring 
exceeding 12 square inches (77 sq. cm.), as is required under 
Diagnostic Code 7801.  In that regard, the Board notes that 
the veteran's scar only covers an area of .15 square cm, 
which does not meet the criteria for a higher rating of 20 
percent.  

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that scarring and/or residuals of a stab 
wound have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation.  As such, the Board is not required to remand 
this matter to the RO for consideration of the assignment of 
an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1), as the criteria for such an extraschedular 
rating is clearly not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the 10 percent evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran and a 
rating higher than 10 percent may not be assigned.


ORDER

A 10 percent rating for scarring of the left flank due to a 
stab wound is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


